Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 26, 2021                                                                                     Bridget M. McCormack,
                                                                                                                Chief Justice

  162437                                                                                                    Brian K. Zahra
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  CESCILY SPIKES,                                                                                      Elizabeth M. Welch,
            Plaintiff-Appellant,                                                                                     Justices

  v                                                                SC: 162437
                                                                   COA: 346524
                                                                   Wayne CC: 18-005806-NI
  JOSHUA SMITH and RIZZO
  ENVIRONMENTAL SERVICES,
           Defendants-Appellees,
  and
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
           Defendant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 24, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 26, 2021
           a0519
                                                                              Clerk